Name: COMMISSION REGULATION (EC) No 975/95 of 28 April 1995 on precautionary measures in the fruit and vegetable sector for cauliflowers for the period 1 to 31 May 1995
 Type: Regulation
 Subject Matter: prices;  marketing;  plant product
 Date Published: nan

 No L 97/68 I EN I Official Journal of the European Communities 29. 4. 95 COMMISSION REGULATION (EC) No 975/95 of 28 April 1995 on precautionary measures in the fruit and vegetable sector for cauliflowers for the period 1 to 31 May 1995 May ; whereas the amounts correspond to the basic and buying-in prices proposed to the Council by the Commission, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Articles 5 and 1 55 thereof, Whereas, pursuant to Article 16 (1 ) of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common orga ­ nization of the market in fruit and vegetables ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), for each of the products listed in Annex II to the said Regulation a basic price and a buying-in price must be fixed for each marketing year, whereas cauliflowers harvested in a parti ­ cular production year are marketed from May to the following April ; Whereas the Council has not yet adopted the basic price and buying-in price applicable to cauliflowers from 1 May 1995 ; whereas the Commission, in line with its responsi ­ bilities pursuant to the Treaty, is obliged to adopt the precautionary measures necessary to ensure the continued functioning of the common agricultural policy in the sector in question ; whereas these measures are taken as a precaution and without prejudice to the Council's subse ­ quent decisions on prices for the 1995/96 marketing year ; Whereas these precautionary measures should aim at ensuring the continuity of the intervention arrangements provided for in Articles 15 and 19 of Regulation (EEC) No 1035/72 ; whereas, to that end, the amounts to be used to calculate the prices for the abovementioned inter ­ vention measures should be fixed for the period 1 to 31 HAS ADOPTED THIS REGULATION : Article 1 For the period 1 to 31 May 1995, the intervention measures provided for in Articles 15 and 19 of Regulation (EEC) No 1035/72 shall be carried out for cauliflowers at prices determined on the basis of the following amounts expressed in ecus per 100 kg net weight :  basic price : 36,90,  buying-in price : 16,06. These prices shall refer to packed, trimmed cauliflowers of quality class I. These prices shall not include the cost of the packaging in which the product is presented. Article 2 This Regulation shall enter into force on 1 May 1995. This Regulation shall apply without prejudice to any subsequent decisions to be adopted by the Council pursuant to Article 16 (1 ) of Regulation (EEC) No 1035/72. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1995,. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 118 , 20. 5. 1972, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105.